Citation Nr: 1750211	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  08-37 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for service-connected bilateral peripheral neuropathy in the upper extremities.

2. Entitlement to an initial rating in excess of 10 percent for bilateral peripheral neuropathy in the lower extremities, for the period from March 14, 2005, to April 3, 2016, and in excess of 40 percent, thereafter. 

3. Entitlement to service connection for bilateral carpal tunnel syndrome, to include as secondary to service-connected disabilities.  

4. Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1967 to July 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated May 2007 (denying the claim for entitlement to service connection for bilateral carpal tunnel syndrome and TDIU) and February 2008 (denying the claim for entitlement to increased initial ratings for bilateral peripheral neuropathy of the upper and lower extremities), all issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2015, the Board remanded the claim for entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).  Thereafter, in July 2016, the RO granted the claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD.  Therefore, this claim is no longer on appeal.  

Additionally, the Veteran had requested a Board hearing in his December 2008 and October 2009 substantive appeals; however, he subsequently withdrew his hearing requests in an April 2015 written correspondence.  Accordingly, the Veteran's hearing requests have been withdrawn.  38 C.F.R. § 20.704(e).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

Entitlement to higher initial ratings for service-connected bilateral peripheral neuropathy of the upper extremities and lower extremities.

After a review of the record, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the claims for entitlement to higher initial ratings for service-connected bilateral peripheral neuropathy in the upper and lower extremities, even though such will, regrettably, further delay an appellate decision on these matters.

The Veteran was most recently afforded a neurological VA examination in April 2016.  The April 2016 VA examiner in rendering his diagnoses stated "SEE PREVIOUS COMP AND PEN."  Upon review of the previous Compensation and Pension Examination of the Peripheral Nerves, which was accomplished in February 2007, the Veteran was diagnosed with bilateral peripheral neuropathy, with the presence of neuritis and neuralgia.    The examiner also diagnosed him with mild incomplete paralysis in the median nerves of his upper extremities, and moderately severe incomplete paralysis in the sciatic nerves of his lower extremities.  The Board finds, however, that additional information is needed to appropriately rate the Veteran's disability.  

Specifically, with respect to neuralgia, it cannot be discerned if the April 2016 examiner just accepted the Veteran's neuralgia diagnosis found in the February 2007 VA diabetes examination, which merely states that neuralgia is "present," and nothing more, including any specification as to in which of the bilateral extremities (lower or upper) the neuralgia was found to be present at that time.  See February 2007 VA diabetes examination.  Moreover, there is no information as to the severity of the neuralgia experienced by the Veteran at any time during the appeal period.  

Similarly, with respect to neuritis, it cannot be discerned if the April 2016 VA examiner just accepted the Veteran's neuritis diagnosis found in the February 2007 VA diabetes examination, which merely states that neuritis is "present," and nothing more, including any specification as to in which of the bilateral extremities (lower or upper) the neuritis was found to be present at that time.  See February 2007 VA diabetes examination.  Moreover, there is no information as to the severity of the neuritis experienced by the Veteran at any time during the appeal period.  

Furthermore, with respect to incomplete paralysis, while the April 2016 VA examiner properly opined on the current severity of the Veteran's incomplete paralysis in the upper extremities and lower extremities at the time of the April 2016 VA examination, there is no information as to their severity during the appeal period prior to the April 2016 VA examination.  

Given such, the RO should obtain an opinion, including (if possible) a retrospective medical opinion, as to the severity of the neuralgia, neuritis, and incomplete paralysis in the upper extremities and lower extremities for the entire appeal period, which stems from 2005.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (when there is an absence of medical evidence during a certain period of time, a retroactive medical evaluation may be warranted).

It is also unclear from the April 2016 VA examination report and opinion whether the Veteran's current neurological symptoms are associated with neuralgia, paralysis, and/or neuritis.  Under 38 C.F.R. § 4.124a, the schedules for rating diseases of the peripheral nerves in the upper and lower extremities include DCs for paralysis (full or incomplete), neuritis, and neuralgia of each nerve.  See 38 C.F.R. § 4.124a, DCs 8205 to 8730 (2017).  Therefore, the Veteran may be entitled to separate ratings under DCs for paralysis (complete or incomplete), neuritis (diminished reflexes), and neuralgia (nerve pain) of each nerve involved.  

However, without a medical opinion that addresses and clearly differentiates which of the Veteran's symptoms are associated with paralysis or neuralgia or neuritis, the Board cannot properly adjudicate the claims because the Board cannot determine whether the Veteran should be awarded separate disability ratings under the previously mentioned DCs.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (the "critical element" of whether separate disability ratings are permitted is whether the symptoms of each rating are "distinct and separate").  

Therefore, remand is warranted for an opinion addressing the aforementioned concerns.


Entitlement to service connection for bilateral carpal tunnel syndrome, to include as secondary to service-connected disabilities.  

The Board also finds that the claim for entitlement to service connection for bilateral carpal tunnel syndrome, to include as secondary to service-connected disabilities, must be remanded as well.  

The Veteran contends that his bilateral carpal tunnel syndrome may be related to his service-connected diabetes mellitus type 2, his service-connected peripheral neuropathy of the lower extremities secondary to his diabetes mellitus type 2, and/or his service-connected peripheral neuropathy of the upper extremities secondary to his diabetes mellitus type 2.

Accordingly, in December 2015, the Board remanded the claim for a VA examination and etiology opinions as to 1) whether the bilateral carpal tunnel syndrome was related to the Veteran's active duty military service, and 2) whether the bilateral carpal tunnel syndrome was caused or aggravated by his service-connected diabetes and/or his service-connected peripheral neuropathy.  

A VA examination and etiology opinion were accomplished in April 2016, and an additional etiology opinion was obtained in December 2016.

While the April 2016 examiner opined that the Veteran's bilateral carpal tunnel is not at least as likely as not incurred in or caused by the Veteran's military service, the Board finds this opinion inadequate because the examiner failed to sufficiently provide a rationale for this conclusion.  The examiner's failure to provide any explanation for this conclusion renders the Board unable to use this opinion to make an informed determination as to whether or not service connection for the Veteran's acquired psychiatric disorder is warranted.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).  The examiner also failed to opine on the secondary service connection claim.  Therefore, the Board finds the April 2016 etiology opinion wholly inadequate.

Moreover, the Board finds the December 2016 VA etiology opinion on the direct service connection claim adequate; however, the Board finds the etiology opinion on the secondary service connection claim inadequate.  

First, the December 2016 VA examiner's conclusion that the Veteran's bilateral carpal tunnel syndrome is "less likely than not" related to the diabetes mellitus is inadequate because the examiner's opinion is based on inaccurate facts.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  Her stated rationale for the negative etiology opinion as to carpal tunnel and diabetes is, in part, because "current diabetic, internal medicine and orthopedic literature agree that the etiology and pathophysiology of carpal tunnel syndrome is different from, independent of and/or separate from diabetic peripheral neuropathy."  December 2016 VA opinion.  

However, the examiner's representation of the information found in the literature does not accurately reflect the actual information in that literature, which provides in part:  

Long-standing diabetes can cause progressive stiffness of the hand secondary to contracture and tightening of skin over the joints (diabetic cheiroarthropathy), frozen shoulder (adhesive capsulitis), carpal tunnel syndrome, and Dupuytren contractures.  These complications are believed to be due to glycosylation of collagen and perhaps other proteins in connective tissue.  There may also be an inflammatory component

Secondly, the examiner's opinion that the carpal tunnel was not aggravated or permanently worsened by any service connected disease is also inadequate.  The examiner noted that because she found no relationship between carpal tunnel and any service-connected disease, "no comment is warranted on the approximate degree of disability or baseline before the onset of aggravation."  December 2016 VA opinion. 

To the contrary, however, the baseline level of severity of the non-service connected carpal tunnel must first be established in order to assess whether the non-service connected carpal tunnel could have been aggravated by a service-connected disease.  See 38 C.F.R. § 3.310.

Finally, the examiner failed to adequately opine on whether there is a relationship between the Veteran's bilateral carpal tunnel syndrome and his service-connected peripheral neuropathies, as distinguished from his service-connected diabetes mellitus.  See December 2016 VA etiology opinion.  Here, the examiner appears to have either conflated the two service-connected disabilities together, or simply concluded that there is no relationship between the Veteran's bilateral carpal tunnel syndrome and his service connected peripheral neuropathies while failing to provide any explanation for this conclusion.  See Monzingo, 26 Vet. App. at 105.  

Based on the foregoing, a new medical etiology opinion for the secondary service connection claim for bilateral carpal tunnel syndrome, addressing the foregoing concerns, must be obtained.


Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).

Finally, the issue of entitlement to TDIU due to service-connected disabilities must be remanded as well.  

Currently, the record shows that the Veteran was unemployed beginning on November 3, 2006, until an unspecified date, and that he was then employed again at least by April 20, 2010.  See, e.g., Social Security Disability Records (granting the Veteran disability benefits starting from November 3, 2006, when he was deemed last employed); December 2016 Application for TDIU (showing the Veteran was employed again at least by April 20, 2010).  

The Veteran is competent to establish the presence of observable symptomatology and there is no evidence that these statements are not credible regarding his period of unemployment from November 3, 2006, to an unspecified date, as they are consistent with the record showing that he was unemployed starting from November 3, 2006 to an unspecified date.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Social Security Disability Records (granting the Veteran disability benefits starting from November 3, 2006, when he was deemed last employed).

However, the Board finds that relevant employment information and/or records for the time period between November 3, 2006 and April 20, 2010 have not yet been obtained and associated with the claims file.

Given such, remand is warranted for development and consideration of this issue.


Accordingly, the case is REMANDED for the following action:

1. Request an addendum opinion from the April 2016 VA examiner, or from another health professional if that examiner is not available.  The examiner should respond to the following, after reviewing and considering all the pertinent lay and medical evidence on file:

(a) Is the Veteran's bilateral peripheral neuropathy in the upper extremities characterized by signs and symptoms associated with neuritis (characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating)?

If so, identify the symptoms associated with neuritis and identify the severity of the symptoms associated with neuritis, whether mild or moderate.

The examiner should further retrospectively opine as to whether any neuritis was present in the upper extremities from March 14, 2005, to April 3, 2016 and if so, retrospectively comment as to the severity of the symptoms associated with neuritis from March 14, 2005, to April 3, 2016.  The retrospective opinion should be rendered by reviewing and considering the medical evidence and lay statements prior to April 4, 2016.  If the examiner is unable to provide a retrospective opinion, he or she should clearly explain so in the report.  

(b) Is the Veteran's bilateral peripheral neuropathy in the upper extremities characterized by signs and symptoms associated with neuralgia (characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve)?

If so, identify the symptoms associated with neuralgia, 
identify whether the involvement is wholly sensory, and identify the severity of the symptoms associated with neuralgia, whether mild or moderate.

The examiner should further retrospectively opine as to whether any neuralgia was present in the upper extremities from March 14, 2005, to April 3, 2016 and if so, retrospectively comment as to the severity of the symptoms associated with neuralgia from March 14, 2005, to April 3, 2016.  The retrospective opinion should be rendered by reviewing and considering the medical evidence and lay statements prior to April 4, 2016.  If the examiner is unable to provide a retrospective opinion, he or she should clearly explain so in the report.  

(c) Is the Veteran's bilateral peripheral neuropathy in the upper extremities characterized by signs and symptoms associated with complete or incomplete paralysis ("incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration)?

If so, identify the symptoms associated with paralysis, identify whether the involvement is wholly sensory, and identify the severity of the symptoms associated with paralysis, whether mild, moderate or severe. 

The examiner should further retrospectively opine as to whether any incomplete paralysis was present in the upper extremities from March 14, 2005, to April 3, 2016 and if so, retrospectively comment as to the severity of the symptoms associated with incomplete paralysis from March 14, 2005, to April 3, 2016.  The retrospective opinion should be rendered by reviewing and considering the medical evidence and lay statements prior to April 4, 2016.  If the examiner is unable to provide a retrospective opinion, he or she should clearly explain so in the report.  

(d) Is the Veteran's bilateral peripheral neuropathy in the lower extremities characterized by signs and symptoms associated with neuritis (characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating)?

If so, identify the symptoms associated with neuritis and identify the severity of the symptoms associated with neuritis, whether mild or moderate.

The examiner should further retrospectively opine as to whether any neuritis was present in the lower extremities from March 14, 2005, to April 3, 2016 and if so, retrospectively comment as to the severity of the symptoms associated with neuritis from March 14, 2005, to April 3, 2016.  The retrospective opinion should be rendered by reviewing and considering the medical evidence and lay statements prior to April 4, 2016.  If the examiner is unable to provide a retrospective opinion, he or she should clearly explain so in the report.  

(e) Is the Veteran's bilateral peripheral neuropathy in the lower extremities characterized by signs and symptoms associated with neuralgia (characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve)?

If so, identify the symptoms associated with neuralgia, 
identify whether the involvement is wholly sensory, and identify the severity of the symptoms associated with neuralgia, whether mild or moderate.

The examiner should further retrospectively opine as to whether any neuralgia was present in the lower extremities from March 14, 2005, to April 3, 2016 and if so, retrospectively comment as to the severity of the symptoms associated with neuralgia from March 14, 2005, to April 3, 2016.  The retrospective opinion should be rendered by reviewing and considering the medical evidence and lay statements prior to April 4, 2016.  If the examiner is unable to provide a retrospective opinion, he or she should clearly explain so in the report.  

(f) Is the Veteran's bilateral peripheral neuropathy in the lower extremities characterized by signs and symptoms associated with complete or incomplete paralysis ("incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration)?

If so, identify the symptoms associated with paralysis, identify whether the involvement is wholly sensory, and identify the severity of the symptoms associated with paralysis, whether mild, moderate or severe. 

The examiner should further retrospectively opine as to whether any incomplete paralysis was present in the lower extremities from March 14, 2005, to April 3, 2016 and if so, retrospectively comment as to the severity of the symptoms associated with incomplete paralysis from March 14, 2005, to April 3, 2016.  The retrospective opinion should be rendered by reviewing and considering the medical evidence and lay statements prior to April 4, 2016.  If the examiner is unable to provide a retrospective opinion, he or she should clearly explain so in the report.  

With respect to the upper extremities, the examiner should specifically consider the Veteran's lay statements of paresthesias and dysesthesias, including his reports to his treating providers documented in a October 2012 VA medical record (Veteran reported that from the beginning of the appeal period he has been experiencing the symptoms of paresthesias and dysesthesias, or pain, which he describes as "pins and needles."); a July 2009 VA medical record (Veteran reported that he cannot sleep at night due to his pain from his peripheral neuropathy); a March 2007 Social Security Disability record (Veteran reported that he experiences aching pain in both wrists and numbness and tingling in his fingertips); and the April 2016 VA examination (Veteran reported that he has constant tingling and numbness in the bilateral upper extremities, from the forearm down to the fingers, that his fingers are hypersensitive; that he would drop objects due to his decreased ability to feel things, and that his prior employment as a computer systems administrator was impacted because using a computer mouse would cause increased pain in his wrists.).

With respect to the lower extremities, the examiner should specifically consider the Veteran's lay statements, including those documented in the April 2016 VA examination (Veteran reported that he has constant pain in the balls of his feet and toes, that this pain increases as the day progresses, and that he can "hardly walk").

2. Schedule the Veteran for an in-person examination to determine the nature and the etiology of the currently-diagnosed bilateral carpal tunnel syndrome.

After examining the Veteran, the examiner is specifically requested to address the following:

a) Is it "at least as likely as not" that the Veteran's bilateral carpal tunnel syndrome had its onset in or is otherwise related to the Veteran's active military service?  

b) Is it "at least as likely as not" that the Veteran's bilateral carpal tunnel syndrome had its onset in service or was manifested within one year of the Veteran's military discharge?  

c) Is it "at least as likely as not" that the Veteran's bilateral carpal tunnel syndrome was caused by his service-connected diabetes, yes or no?

d) Is it "at least as likely as not" that the Veteran's bilateral carpal tunnel syndrome was chronically worsened (aggravated beyond its natural progression) by his service-connected diabetes, yes or no?  

e) Is it "at least as likely as not" that the Veteran's bilateral carpal tunnel syndrome was caused by his service-connected peripheral neuropathy in the upper extremities, yes or no?

f) Is it "at least as likely as not" that the Veteran's bilateral carpal tunnel syndrome was chronically worsened (aggravated beyond its natural progression) by his service-connected peripheral neuropathy in the upper extremities, yes or no?  

g) Is it "at least as likely as not" that the Veteran's bilateral carpal tunnel syndrome was caused by his service-connected peripheral neuropathy in the lower extremities, yes or no?

h) Is it "at least as likely as not" that the Veteran's bilateral carpal tunnel syndrome was chronically worsened (aggravated beyond its natural progression) by his service-connected peripheral neuropathy in the lower extremities, yes or no?  

i) What are the Veteran's carpal tunnel-related symptoms that are distinguishable from the Veteran's peripheral neuropathy-related symptoms?

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the VA examiner is asked to explicitly consider in the rationale portion of the opinion the Veteran's lay statements, and comment specifically on whether the Veteran's statements and all other relevant evidence make sense from a medical point of view.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should identify and specifically cite each reference material utilized.  

If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

3. The RO is instructed to develop the Veteran's claim for entitlement to TDIU, specifically to include obtaining the relevant employment information and/or records from the Veteran for the time period between November 3, 2006 and April 20, 2010, in addition to any other necessary development.

4. Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


